Civil action to establish preference or priority of plaintiff's claim for $847.84 against funds in hands of liquidating agent of First Bank and Trust Company of Tryon, said amount having been deposited for a specific purpose and held by the bank, without application to designated purpose, when it became insolvent, 21 November, 1930.
From a judgment for plaintiff, the defendants appeal.
Affirmed on authority of Parker v. Trust Co., 202 N.C. 230,162 S.E. 564, and Flack v. Hood, Comr., ante, 337.
Affirmed. *Page 780